Case 2:19-cv-10374-PA-E Document 80 Filed 01/13/20 Page 1 of 1 Page ID #:409



                           UNITED STATES DISTRICT COURT

                         CENTRAL DISTRICT OF CALIFORNIA



   THIMES SOLUTIONS, INC.                              CASE NO. CV 19-10374 PA
                                                                    a.

                  Plaintiff,
          v.
                                                       REQUEST FOR INCLUSION ON ECF LIST
                                                       OF NOTICE PARTIES
   TP-LINK USA CORPORATION, et al

   .
                  Defendants.



                                                                    b.

         Plaintiff Thimes Solutions, Inc. through its counsel, hereby requests that the Clerk

  include Avi Eisenberg on the list of those entities entitled to receive electronic service of

  all ECF notices, documents, papers and the like herein filed, at the following email

  address: avi@thimessolutions.com



                                         Respectfully submitted,

                                         /s/Mark Schlachet__________
                                         Mark Schlachet
                                         3515 Severn Road
                                         Cleveland, Ohio 44118
                                         Telephone: (216) 225-7559
                                         Facsimile: (216) 932-5390
                                         Email:markschlachet@me.com


                                         Counsel to Plaintiff Thimes Solutions Inc.
